ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, backing up a computing resource as a content addressable object storage in a backup node and restoring the resource by copying a subset of the objects in the backup node to a recovery node to form a partial filesystem instance that operates on the recovery node as a restored resource as outlined in claim 1, 9 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘771 to Kilaru et al. disclose backing up data of a virtual machine to a secondary storage in a secondary storage format and allowing restoration of individual files of the backed up VM through use of a virtual disk offset to access the desired files.
‘856 to Kronrod et al. discloses minimizing recovery time for a sync or metro replication in a content addressable array by storing mini volume objects during an active sync that have the minimal info necessary to enable restoration of a session for the active sync after a high availability event.
‘928 to Matsui et al. discloses performing scheduled backup of a file system including metadata of target files, transferring that metadata to a target remote restore site as a backup image, and restoring the metadata to the restore site using the backup image, allowing the file system to be accessible prior to restoring any of the core data.
‘844 to Long et al. discloses a method for object level restore of data that simply restores metadata, allowing rapid availability of the system and on demand restoration of further data.
‘574 to Dornemann et al. discloses creating a backup copy of primary data from a source in a different backup format at an offsite location. The data copies are content and metadata indexed for efficient retrieval of desired copies. The backup is performed according to a policy schedule. The data can later be accessed to restore execution of a virtual machine on client associated with a primary storage system.
‘980 to Auchmoody et al. discloses backing up data in a content addressable storage system and restoring client requested data sets by retrieving a data set recipe and populating a cache with location hints for the data based on indicators in the recipe.
Nemoto et al. (NPL) discloses a system for providing directory aware backup into content addressable storage to allow a user to restore individually desired files in an on demand manner, with the selected files given priority over other files. Upon execution of a restore command, only a root directly is restored, with the rest of the files restored on-demand according to the client requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113